In an action to recover damages for personal injuries, brought by a resident of this State against a foreign corporation, order granting the motion of the defendant, appearing specially, to vacate an attempted service of the summons, on the grounds that defendant is not doing business in this State to the extent necessary to subject it to service of process in an action commenced in this State, and that the person served was not a managing agent within the meaning of section 229 of the Civil Practice Act, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.